In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered April 4, 1975, which is in favor of defendant Leon Schekter, upon the trial court’s dismissal of the complaint at the close of plaintiff’s case, at a jury trial. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Niehoff at Trial Term (Podstupka v Brannon, 81 Misc 2d 338). We have considered plaintiff’s claims of error and find them to be without merit. Martuscello, Acting P. J., Latham, Margett, Rabin and Hawkins, JJ., concur.